In appraising bill of exception No. 14, this court was governed by the evidence adduced upon the trial, as reflected by the statement of facts and was not controlled by the language of the trial judge in qualifying the bill to the effect that the evidence did not raise the issue of alibi. The record upon the original hearing was given the most careful examination and consideration of which the members of the court were capable. The testimony is complicated and difficult of analysis, but as understood by the members of the court (by all of whom the record has been examined) the evidence adduced was not such as to require an instruction to the jury upon the issue of alibi. Counsel for the appellant, in their motion for rehearing, earnestly insist and forcefully argue that in the conclusion stated this court was in error. With the motion, as well as the record, before us, we have again reviewed the subject and are unable to reach a conclusion other than that announced in the original opinion.
The motion is overruled.
Overruled.